421 F.2d 836
UNITED STATES of America, Plaintiff-Appellee,v.Francisco MARIZAL, Defendant-Appellant.
No. 27898 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Feb. 2, 1970.

Ellis Rubin, Miami Beach, Fla., for defendant-appellant.
Michael J. Osman, Acting U.S. Atty., Jose E. Martinez, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have concluded on the merits that this case is of such character as not to justify oral argument.  Accordingly, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing of this fact.  See Huth v. Southern Pac.  Co., 5 Cir. 1969, 417 F.2d 526, Part I; Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I.


2
Francisco Marizal was convicted on a two count indictment for violating Sections 4704(a) and 4705(a) of Title 26, United States Code.  On appeal, Marizal argues that the district court abused its discretion by taking judicial notice of the fact that heroin is a narcotic drug.  We hold that the district court correctly took judicial notice of this fact.  Accordingly, there was no abuse of discretion.  See generally James v. United States, 5 Cir. 1922, 279 F. 111, 112.


3
The judgment is affirmed.